 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00333-JAD-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.                                               ECF No. 24
 6
     ANTHONY BROWN,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Monday,
11   May 13, 2019 at 9:30 a.m., be vacated and continued to _____________________
                                                            July 8, 2019, at the houratofthe hour
12   9:30 a.m. ___.m.
     of _______
13
           DATEDthis
          DATED  this1st
                      ____ day
                         day ofof ___________,
                                May, 2019.     2019.
14
                                                                           ___
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
